805 F.2d 1036
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen THORNTON, Plaintiff-Appellant,v.Patrolman Paul SPOONER:  Patrolman Arnold Goodgame;Patrolman Robert Simon;  Sergeant William Tell,Defendants-Appellees.
No. 86-3494.
United States Court of Appeals, Sixth Circuit.
Oct. 30, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the Court for consideration of appellee's motion to dismiss this appeal for lack of jurisdiction.


2
On March 1, 1985, appellant Allen Thornton filed his amended 42 U.S.C. Sec. 1983 complaint in which he asserts claims for abusive treatment prior to and while incarcerated by the Cleveland Police.  He named Patrolmen Boddy, Goodgame, Spooner and Simon and Sgt. Tell as defendants.  On August 9, 1985, defendants Spooner, Simon and Tell filed a motion for summary judgment which was granted by order of April 25, 1986.  On May 27, 1986, appellant Allen Thornton filed his notice of appeal.


3
The order from which appellant attempts to appeal is a non-appealable order because it disposes of fewer than all the parties.  Rule 54(b), Federal Rules of Civil Procedure;  Gillis v. Dep't of Health and Human Services, 759 F.2d 565 (6th Cir.1985);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58 (6th Cir.1986).


4
It is ORDERED that the appeal be and hereby is dismissed.